Citation Nr: 1013407	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for plasmacytoma of the 
left sinus cavity, claimed as due to asbestos exposure.

2.  Entitlement to service connection for plasmacytoma of the 
left mandible, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in February 2008.  A transcript 
of the hearing is associated with the claims file.

The Board issued a decision in June 2008 that denied the 
claims on appeal.  The Veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2009 the Court issued an Order 
granting a joint motion of the parties (Joint Motion) and 
remanded the case to the Board for further action.


REMAND

The Veteran in essence asserts he was exposed to asbestos 
while serving aboard the destroyer USS Ingraham, DD-694,and 
that his plasmacytomas of the left sinus cavity and left 
submandible are a result of that exposure.

There is no presumption that a veteran was exposed to 
asbestos in service by reason of having been on a ship.  
Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 
(April 13, 2000).  However, World War II vintage destroyers 
such as Ingraham are known to have contained asbestos 
products.  Accordingly, the Board finds medical examination 
is required at this point to determine whether there is a 
relationship between such exposure and the claimed 
plasmacytomas.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with sufficient 
expertise to assess the etiology of the 
Veteran's claimed plasmacytomas of the 
left sinus cavity and left submandible.  
The claims folder must be made available 
to and reviewed by the examiner.

In considering the file, the examiner is 
advised the Veteran served on the USS 
Ingraham from December 1951 through July 
1955 with interruptions totaling six 
months.  He was discharged from service in 
August 1955 and the plasmacytomas were 
identified in 1993.  The examiner should 
consider the Veteran's account of his 
shipboard duties and activities in 
determining the degree to which he may 
have been exposed to asbestos during his 
three years of shipboard service. 

Based on examination of the Veteran and 
review of the claims file, the examiner 
should express an opinion with respect to 
the Veteran's claimed plasmacytomas of the 
left sinus cavity and left submandible as 
to whether it is at least as likely as not 
(50 percent or more probable) that the 
disorders are etiologically related to the 
Veteran's active service, to include 
exposure to asbestos.

The rationale for all opinions expressed 
should be provided.

2.  The RO should also undertake any other 
development it determines to be warranted.

3.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

